Citation Nr: 0638873	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  02-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease, to include as secondary to service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to 
March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for 
atherosclerotic heart disease, to include as secondary to 
service-connected diabetes mellitus (DM).  

The Board remanded the instant claim in October 2004, for 
further development. 

In his September 2001 RO hearing, the veteran testifies to 
his diagnosed hypertension as secondary to his diabetes 
mellitus.  That issue is not inextricably intertwined with 
the issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  This issue is referred to the RO for appropriate 
action.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  Atherosclerotic heart disease did not occur in service or 
within one year of service discharge.  

2.  Atherosclerotic heart disease is not due to, nor is it a 
result of or aggravated by the veteran's service-connected 
DM.  


CONCLUSION OF LAW

Atherosclerotic heart disease was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service, nor is it related to the 
veteran's service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in November 2001, 
November 2004, April 2005, August 2005, November 2005, and 
February 2006, which asked him to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate his claim.  
In accordance with the duty to assist, the letters informed 
the appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claim.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for a service connection.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the claim 
on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claim.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was not 
appropriately notified in this regard.  However, despite the 
inadequate notice provided to the claimant, the Board finds 
no prejudice to the claimant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The preponderance of the evidence is against the 
claim on appeal, and any question as to the effective date 
and disability rating to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  In November 2005, the 
veteran specifically indicated that he had furnished all of 
the evidence that he had.  There are no known additional 
records to obtain.  He was offered a hearing, and testified 
at a RO hearing in September 2001.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  

II. Service Connection

The veteran and his representative contend, in essence, that 
service connection is warranted for atherosclerotic heart 
disease.  He claims this disability as a result of service, 
as a presumptive disease, and in the alternative, as due to 
the veteran's service-connected DM.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain 
diseases, including atherosclerotic heart disease, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

Service medical records show that the veteran was seen with 
complaints of chest pain in service on several occasions.  
Several x-ray studies were conducted.  On all occasions, the 
studies were either deemed negative, or within normal limits.  
There were no findings, treatment, or diagnosis of 
atherosclerotic heart disease.  The separation examination 
dated in February 1975, noted that a chest x-ray taken that 
month was within normal limits.  

After service, there is also no evidence diagnosing 
atherosclerotic heart disease within one year of service 
discharge.  The medical records after service show the 
veteran initially had an acute inferior myocardial infarction 
in August 1983.  Subsequent reports continue to show that the 
veteran has been diagnosed with atherosclerotic heart disease 
and has continued to be treated for this condition.  

The veteran underwent a VA examination in October 1986.  
During that examination, it was noted that the veteran was 
first diagnosed with DM and instructed on a diabetic diet in 
August 1986.  He was treated with Glipizide at the time.  

The veteran testified at a RO hearing in September 2001.  Of 
import during that hearing is that the veteran testified to 
first being diagnosed in 1977 or 1978 with DM.  

The undersigned VLJ remanded the instant claim in 
October 2004.  At that time, a VA examination was requested, 
in an effort to determine the true etiology of the veteran's 
atherosclerotic heart disease.  The veteran underwent a VA 
examination in December 2004.  The examiner noted alcohol 
abuse and that the veteran was a smoker until 1993, when he 
quit.  He noted the veteran's chest pain in service; 
indicating that none of those episodes yielded documentation 
that would suggest coronary artery disease.  The examiner 
stated that the veteran was diagnosed in 1986 with diabetes 
at the age of 50.  He related that there was nothing in the 
claims folder or any other documentation that suggested that 
the veteran's heart disease was secondary to his DM, because 
the heart disease was diagnosed in 1983 and the DM was 
diagnosed in 1986.  

After a thorough review of the record, service connection is 
not warranted for atherosclerotic heart disease.  There 
clearly is lack of direct causation and of manifestation of 
atherosclerotic heart disease within the one year presumptive 
period after service discharge.  Clinically, there is no 
medical evidence to show that the veteran's atherosclerotic 
heart disease is due to DM, as the DM was diagnosed three 
years after atherosclerotic heart disease.  The veteran 
testified that his DM was diagnosed prior to his 
atherosclerotic heart disease, but there is no medical 
evidence of record to substantiate this claim.  Finally, the 
record does not show, nor does the veteran allege, that his 
atherosclerotic heart disease is aggravated by his service-
connected DM.  Given the medical evidence of record, the most 
recent medical opinion provided by VA in December 2004, and 
no evidence or allegation of the veteran's heart disease 
being aggravated by the veteran's service-connected 
disorders, service connection for atherosclerotic heart 
disease, to include as secondary to service-connected 
diabetes mellitus, is not warranted.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for atherosclerotic heart disease, to 
include as secondary to service-connected diabetes mellitus, 
is denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


